TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-00-00397-CR




                                   Enrique Montiel, Appellant

                                                 v.

                                   The State of Texas, Appellee



         FROM THE COUNTY COURT AT LAW NO. 1 OF WILLIAMSON COUNTY
          NO. 97-1431-1, HONORABLE KEVIN HENDERSON, JUDGE PRESIDING




               A jury found appellant Enrique Montiel guilty of theft and assessed punishment at

incarceration for 270 days and a $4000 fine. See Tex. Penal Code Ann. § 31.03(a), (e)(3) (West

Supp. 2001).

               Appellant represents himself on appeal. A reporter’s record was not requested and,

after appellant was given notice and an opportunity to cure, the appeal was submitted for decision

without a reporter’s record. See Tex. R. App. P. 37.3(c)(1). Appellant did not file a brief or respond

to this Court’s notices. See Tex. R. App. P. 38.8(b)(4). We have examined the record before us and

find no fundamental error that should be considered in the interest of justice.
              The judgment of conviction is affirmed.




                                            Lee Yeakel, Justice

Before Chief Justice Aboussie, Justices Yeakel and Patterson

Affirmed

Filed: May 17, 2001

Do Not Publish




                                               2